 In the Matter of SAM BARKIN, INC.andINTERNATIONAL LADIES' GAR-MENT WORKERS' UNION5 EASTERN OUT-OF-TOWN CLOAK DEPART-MENT, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-1788.-Decided February 6, 1941Jurisdiction:women's coats manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Millard L. MMlidonick,for the Board.Mr. Samuel Miller,of Haverstraw, N. Y., for the respondent.Isserman, Isserman c6 Kapelsohn,of Newark, N. J., for the Union.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TIIE CASEUpon charges and amended charges duly filed by,InternationalLadies' Garment Workers' Union, Eastern Out-of-Town Cloak De-partment, affiliated with the American Federation of Labor, hereincalled'-theUnion, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Second Region, (NewYork City), issued its complaint dated December 19, 1940, againstSam Barkin, Inc., Garnerville, New York, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (4) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and the accompanying notice of hearingthereon were duly served 'upon the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance (1) that on or about August 10, 1939, the respondentdischarged Fred Galione because he joined and assisted the- Unionand engaged in concerted activities for the purposes of collectivebargaining and other mutual aid or protection; (2) that from' aboutAugust 19, 1939, clown to and including the date of the filing of the29 N. L R. B, No. 80.417 418DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDcomplaint, the respondent had refused to reinstate Fred Galionebecause he filed charges under the Act; (3) that the respondentengaged in numerous acts designed to discourage membership inand activity on behalf of the Union, including threats of removalof operations, shut-down of its plant, and other reprisals againstemployees who aided, became, or remained members of the Union,espionage, and surveillance of activities of its employees in con-nection with the Union, and vilification of said Union and its repre-sentatives; and (4) that by these and other acts, the respondentinterfered with, restrained, and coerced its. employees in the exerciseof the ,rights guaranteed in Section 7 of the Act.On January 8,1941, the respondent filed an answer denying the commission of theunfair labor practices alleged in the complaint.Prior to a hearing, the respondent, the Union, and counsel forthe Board entered into a stipulation dated January 15, 1941.Thestipulation provides as follows :STIPULATIONIT IS HEREBY STIPULATED AND AGREED by and between SamBarkin, Inc., International Ladies' GarmentWorkers' Union,EasternOut-of-Town Cloak Department, affiliated with theAmerican Federation of Labor, and Millard L. Midonick, attor-ney for the National Labor Relations Board, Second Region :I.Sam Barkin, Inc., hereinafter called the respondent, isand has been since on or about March 25, 1937, a corporationorganized under and,existing by virtue of the laws of the Stateof New York and is now and has been continuously engaged,with its principal office and place of business at HaverstrawIndustrial Terminal, in the Village of Garnerville, County ofRockland, and State of New York, hereinafter called the Garner-villeplant, in the manufacture for distribution of women'scoats and related products.IL The respondent is a contractor manufacturing women'scoats and related products for various jobbers.During the year1940, substantially all of the respondent's work came fromthree jobbers, to wit, Jack Steinberg & Meyers, Inc., 500 SeventhAvenue, New York, New York, Marlene Coats, Inc., 230 West38th Street, New York, New York, and Chatham Garment Com-pany, Inc., 250 West 39th Street, New York, New York.III.The jobbers referred to in paragraph II above sendrolls of cloth to the respondent from which the respondentmanufactures from 60,000 to 70,000 women's coats per year. SIAM BARKIN INC.419IV. Substantially all of the aforesaid rolls of cloth sentto the respondent are transported from, the places of businessof the jobbers in New York City by means of the trucks of atrucking concern named Barney's Express, Inc., 257 West 38thStreet,, NewYork, New York, and substantially all of thefinished garments manufactured by respondent are transportedto the aforesaid jobbers located in New York, New York, by thesame means.V. The freight charges for the transportation of the rolls ofcloth and the finished products between Jack Steinberg & Meyers,Inc., and the respondent are paid to Barney's Express, Inc.,by Jack Steinberg & Meyers, Inc.The freight charges for thetransportation of the rolls of cloth and the finished productsbetween Marlene Coats, Inc., and the respondent, and between.Chatham Garment Company,-Inc., and the respondent are paidto Barney's Express, Inc., by the respondent.VI. The trucks of Barney's Express, Inc., in transportingsubstantially all of the aforedescribed materials and products.hauled from New York City to the Garnerville plant of therespondent, and from the Garnerville plant of the respon lenttoNew York City, invariably traverse a route through theState of New Jersey.VII. Approximately 85 per_ cent of the total business doneby the respondent during 1940 was performed for Jack Stein-berg & Meyers, Inc.VIII. Rolls of cloth sent by Jack Steinberg & Meyers, Inc., tothe respondent for manufacture into garments are invariably,accompanied by an invoice in the following form :CONTRACTORSJACK STEINBERG & MEYERS, INC.500 7th AvenueNew York, New YorkDateConsigned to: ------------------------Address:----------------------Order No.-----------------------Style No:The merchandise mentioned below and delivered,to you on consignment shall be and remain our property, to bereturned upon demand. Said merchandise is to be made into.garments, and said garments so manufactured shall be and re-413602-42-vol 29--28 420 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDmain our property.All adjustments shall be made upon de-livery of garments to us by the consignee at our place of busi-ness.Prices are extended as a matter of convenience on a basisof adjustment only. In the event of delivery of any merchan-dise which is not aceptable to us, we reserve the right to chargeyour account with the value of such merchandise.No cuts will beaccepted.PIECE NO.ACCEPTED BYYARDS -DESCRIPTIONAPPROVED BYPRICECHECKED BYAMOUNTDELIVERED BYIX. During the year 1940 Jack Steinberg & Meyers, Inc.,billed the respondent for the cloth delivered to the respondentat a rate equivalent to approximately $4.00 for each quantity ofcloth sufficient for one garment.Upon the manufacture of thegarments by the respondent out of the said quantities of clothand the shipment of the said garments to Jack Steinberg & Mey-ers, Inc., the respondent billed Jack Steinberg & Meyers, Inc.,approximately $5.05 to $5.10 per finished garment.These bi-lateral billings between Jack Steinberg & Meyers, Inc., and therespondent have been and are adjusted not by payment of theface amounts thereof but only by payment to the respondentof the difference between the amounts of the said bills on aweekly basis.X. In accordance with a different practice between the re-spondent and Marlene Coats, Inc., and Chatham Garment Com-pany, Inc., the only bills involved are rendered by the respondent,the said bills merely 'specifying the charges made by the re-spondent for manufacturing the garments:The amount actuallyreceived by the respondent for the manufacture of each garmentis approximately the same under this practice as it is under thepractice described above in connection with Jack Steinberg &Meyers, Inc.XI. The respondent normally receives somewhat more than$70,000.00 per year from jobbers for whom the respondent per-forms manufacturing services.The value of the finished prod-ucts ,manufactured by the respondent during a normal year isnot less than approximately $350,000.00.The value of thematerials from which the respondent manufactures garmentsduring a normal year is not less than approximately $280,000.00.XII. More than 50 per cent of all garments sold by JackSteinberg & Meyers, Inc., which latter concern sells indiscrim-inately garments manufactured for it by the respondent and by SAM BARKIN, INC.421other contractors, are sold to retailers maintaining nation-widechains of retail stores.XIII. On charges filed by International Ladies' GarmentWorkers' Union, Eastern Out-of-Town Cloak Department, affili-ated with the American Federation of Labor, hereinafter calledtheUnion, the National Labor Relations Board, hereinaftercalled the Board, by Elinore M. Herrick, Regional Director forthe Second Region, New York, New York, acting pursuant toauthority granted in Section 10, subsection (b), of the NationalLabor Relations Act, 49 Stat. 449, hereinafter called the Act,and its Rules and Regulations-Series 2, as amended, ArticleIV, Section 1, issued its complaint on the 19th day of December,1940 against Sam Barkin, Inc., hereinafter called the respondent.XIV. A copy of the amended charge filed December 19, 1940,complaint, notice of hearing thereon, and National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, wereduly served upon the respondent and the Union.IV.'. International Ladies' Garment Workers' Union, EasternOut-of-Town Cloak Department, affiliated with the AmericanFederation of Labor, is and has been a labor organizationwithin the meaning of Section 2, subsection (5), of the Act.XVI. The respondent and the Union hereby waive, in theabove entitled matter, the right to a hearing, to the taking oftestimony or other evidence before a Trial Examiner, and to themaking of findings of fact and conclusions of law by the Boardpursuant,to the provisions of the Act.XVII. This stipulation, together with the 'amended chargeand the complaint herein, the affidavit of service of the amendedcharge and "complaint, dated December 19, 1940, with correspond-ing return receipts, the answer of the respondent to said com-plaint, and National Labor Relations Board Rules and Regula-tions-Series 2, as amended, may be introduced into the recordin the above-entitled matter by filing the said documents withthe Chief Trial Examiner of the Board at Washington, D. C.,and when so introduced shall constitute the entire record in theproceeding.XVIII. Upon the entire record in the above-entitled matter,Board may forthwith orat any future time issue the followingOrder :1.Refrain from :(a)Discouragingmembership in InternationalLadies'GarmentWorkers' Union, Eastern Out-of-Town Cloak De-partment, affiliated with the American Federation of Labor,' So numbered in the stipulation 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any other labor organization of its employees by discharg-ing, or refusing to' reinstate its employees,or any of them,or in any other manner discriminating in regard to hire ortenure of employment or any term or condition of employmentof its employees;(b)Discharging,refusing to reinstate,or in any other man-ner discriminating against or threatening to discriminate-against its employees, or any of them, because they have orwill have filed charges under, the National Labor RelationsAct.(c) ' In any manner interfering with, restraining or coercingits employees in the exerciseof their rightto self-organization,to form, join or assist labor organizations,to bargaincollec-tively through representatives of their own choosing, and toengage in concerted activities for the. purposes of collectivebargaining or other mutual aid or_protection as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action :(a)Offer to Fred Galione full and unconditional reinstate-ment to his former position,without prejudice to his seniorityand other privileges previously enjoyed by him;(b)Make whole Fred Galion for the. loss of pay he hassuffered by reason of his discharge by paying said person thesum of $350.00 back pay;(c)Post immediately in conspicuous places in its Garner-ville plant, and maintain for a period of at least sixty (60)days, notice stating that :(1)Sam Barkin,Inc., will not engage in the conduct fromwhich it is ordered to refrain in paragraphs 1 (a), (b), and(c) of this Order;(2)Sam Barkin,Inc., has agreed to reinstate Fred Galionefully to his former position ; and(3)Sam Barkin,Inc., employees are free to become orremain members of International Ladies' Garment Workers'Union, Eastern Out-of-Town Cloak Department,affiliated withthe American Federation of Labor, and are free to file chargesunder the National Labor Relations Act, and that Sam Barkin, -Inc.,will not'discriminate against any employee because ofmembership or activity in said organization, or because suchcharges may be filed.-(d)Notify the Regional Director for the Second Regionwithin teii (10) days from the date of this Order what stepsthe respondent has taken to comply therewith. SCAM BARKIN, INC.423XIX. Upon application by the Board forthwith or at anyfuture time, without, further notice to the respondent, UnitedStates Circuit Court of Appeals for the appropriate circuit, orany other appropriate Court as provided in Section 10; sub-division _(e) of the Act, may enter a decree embodying andenforcing the said Order-of the Board in substantially the sameform set forth above in paragraph XVIII, and the respondenthereby expressly consents thereto and expressly waives its rightto contest the-entry of 'such decree.'XX. This stipulation is subject to the approval of the Board,shall become effective immediately upon the granting of suchapproval by the Board, but shall not be effective until it hasreceived such approval.It is expressly understood that the terms of this stipulation.embody the entire agreement among the parties hereto, and it isfurther understood that there is no verbal or other agreementof any kind which in substance or effect in any way varies, alters,or adds to this stipulation.On January 24, 1941, the Board issued and duly served upon theparties an order approving the above stipulation, making it a partof the record in the case, and pursuant to Article II, Section 36, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, transferring the case to the Board for the purpose of entryof a decision and order pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSam Barkin, Inc., is a New York Corporation with its office- andprincipal place of business in Garnerville, Rockland County, NewYork, where it is engaged as a contractor manufacturing women'scoats and related products for various jobbers.During 1940 sub-stantially all of the respondent's work came from three jobbers allof whom were located in New York City. Substantially all the rawmaterials, valued at approximately $280,000 annually, used by the-respondent in its manufacturing operations are sent by the aforesaidjobbers .to the respondent and are transported from New York CitytoGarnerville,New York, by means of trucks, which invariablytraverse a route through the State of New Jersey.Finished products,valued at 'approximately $350,000 annually, are shipped from therespondent's plant at Garnerville, New York, to said jobbers in New 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork City.in like manner.Approximately 85% of the respondent'stotal business is received from one of said jobbers, the latter concernselling more than 50 per cent of all finished products, whether manu-factured by the respondent or other contractors, to retailers main-taining Nation-wide chains of retail stores.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several states.ORDERUponthe basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor RelationsAct, theNational Labor Relations Boardhereby ordersthat Sam Barkin,Inc., its officers,agents, successors,and assigns will:1.Refrain from :(a)Discouragingmembershipin InternationalLadies'GarmentWorkers' Union,EasternOut-of-Town CloakDepartment,affiliatedwith the AmericanFederation of Labor, or any other labor organi-zation of its employees by discharging,or refusing to reinstate itsemployees, or any of them,or in any other manner discriminating inregard to hire or tenure of employment or any term or condition ofemployment of its employees;(b)Discharging,refusing to reinstate,or in any other mannerdiscriminatingagainst or threateningto discriminate'against itsemployees,or any of them,because they have or will have filed chargesunder theNational Labor Relations Act;(e)In any manner interfering with, restraining or coercing itsemployeesin the exercise of their right to self-organization, to form,join or assist labor organizations,to bargain collectivelythroughrepresentatives of their ownchoosing,and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed'in Section 7 of the National LaborRelations Act.2.Take the following'affirmative action :(a)Offer to Fred Galione full and unconditional reinstatement tohis former position,without prejudiceto his seniorityand otherprivilegespreviously enjoyed by him;(b)Make wholeFredGalione for the loss of,pay hehas sufferedby reason of his dischargeby payingsaid person the sum of $350.00back pay;(c)Post immediately in conspicuous places in its Garnervilleplant, and maintain-for a period of at least sixty (60) days, noticestating that : SCAM BAiRK'IN, INC.425,(1)Sam Barkin, Inc., will not engage in the conduct from whichit is ordered to refrain in paragraphs 1 (a), (b), and (c) of thisOrder ;(2)Sam Barkin, Inc., has agreed to reinstate Fred Galione fullyto his former position; and(3)Sam Barkin, Inc., employees are free to become or remainmembers of International Ladies' Garment Workers' Union, EasternOut-of-Town Cloak Department, affiliated with the American Fed-eration of Labor, and are free to file charges under the NationalLabor Relations Act, and that Sam Barkin, Inc., will not discrimi-nate against any employee because of membership or activity in saidorganization, or because such charges may be filed;(d)Notify the Regional Director for the Second Region withinten (10) days from the date of this Order what steps the respondenthas taken to comply therewith.